DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
2.	This communication is a first office action, non-final rejection on the merits.  Claims 2-21, filed as preliminary amendment, are currently pending and have been considered below. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 

4.	Claims 2-8, 10-21  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Obata (USP 2005/0216190) in view of Blumenberg et al. (USP 2013/0325326) in view of  Xie et al. (USP 2013/0024107).
As Per Claim 2,  Obata  teaches, a device, (via  navigation apparatus 30,  Fig.1) comprising: one or more processors ( via controller 39, Fig.1); ; a memory storing instructions that, when executed on or across the one or more processors, ([via storage :[0036]), cause the one or more processors to implement a vehicle navigation system ( Abstract, [0006], [0015], [0031-0036], Figs. 1-4).
However, Obata does not explicitly teach, configured to: determine a signal strength map based at least in part on signal strength data for a plurality of areas; select a route to a destination   based at least in part on respective signal strength data for respective areas of the plurality of areas;  and send an indication of the selected route to a display.  
 	In a  related field of art, Blumenberg teaches,  System And Method For Acquiring Map Portions Based On Expected Signal Strength Of Route Segments, wherein, determine a signal strength map based at least in part on signal strength data for a  Abstract, [0177-0184],  [0192],also see ([174-0176], Figs. 5A-8, also see 4) and send an indication of the selected route to a display. ( via display 112, [0037],[0045],[0053],[0145-0147).
It would have been obvious to one of ordinary skill in the art, having the teachings of Obata and Blumenberg  before him at the time the invention was made, to modify the systems of Obata and to include the route signal strength  teachings (  the multifunction device 100)  of  Blumenberg and configure with the system of Obata in order to determine a signal strength map based  on signal strength data for a plurality of areas and select a route from origin to a destination  based on signal strength. Motivation to combine the two teachings is, to navigate from origin to destination based on signal strength of signal data ( i.e., to acquire  options to choose route with least signal drop when traveling, ease of travel ).
However, Obata in view of Blumenberg does not explicitly teach,  selecting a route to a destination from a plurality of routes to the destination based at least in part on respective signal strength data .
  	In a related field of Art, Xie et al. ( Xie) teaches, proactive navigation techniques to  improve users’ mobile network, wherein, selecting a route to a destination from a plurality of routes to the destination based at least in part on respective signal strength data  ( [0028], [0032], also see [0016], [0025-0027], [0029-0031], [0033-0042],   
Figs. 13-14, also see 10-11).
It would have been obvious to one of ordinary skill in the art, having the teachings of Obata , Blumenberg and Xie   before him at the time the invention was 
As per Claim 3, Obata  as modified by Blumenberg and  Xie  teaches the limitation of Claim 2. However, Obata  in view of Blumenberg and  Xie teaches, further comprising: a network interface configured to measure the signal strength data.(Blumenberg:  [0177-0184],  [0192],also see ([174-0176], Figs. 5A-8, also see 4) , Xie :  Fig. 10, ( [0028], [0032], also see [0016], [0025-0027], [0029-0031], [0033-0042], Figs. 13-14, also see 10-11).

As per Claim 4, Blumenberg as modified by Xie  teaches the limitation of Claim 3. However, Blumenberg   in view of Xie teaches , wherein the vehicle navigation system is further configured to: send, to a remote server (Obata: [0006], Ref. Claim 2)
, the signal strength data (  Blumenberg : [0175-0179]).

As per Claim 5, Blumenberg as modified by Xie  teaches the limitation of Claim 2. However, Blumenberg   in view of Xie teaches, wherein the vehicle navigation system is further configured to: send, to a remote server, a request for the signal strength data; and receive, from the remote server, the signal strength data.  (Obata: [0006], Ref. Claim 2), (Blumenberg:  [0177-0184],  [0192],also see ([174-0176], Figs. 5A-8, also see 4).
As per Claim 6, Blumenberg as modified by Xie  teaches the limitation of Claim 5. However, Blumenberg   in view of Xie teaches, wherein the signal strength data is received repeatedly over time. (Blumenberg:  [0177-0184],  [0192],also see ([174-0176], Figs. 5A-8, also see 4).
However,  Blumenberg does not teach, data being received repeatedly over time.  However, Blumenberg teaches, “collection service 452 receiving a signal strength message from a client device 500”[0176], … as a given client device 500 is transferred about (e.g., while its user is walking or driving), the client device may periodically or aperiodically report signal strength information to a collection service 452, [0176]).
Therefore, it would have been obvious to one ordinary skill in the art to recognize that Blumenberg has teachings of receiving data periodically (repeatedly). 
As per Claim 7, Blumenberg as modified by Xie  teaches the limitation of Claim 2. However, Blumenberg   in view of Xie teaches, wherein a vehicle comprises the display, (Blumenberg: display 112, [0037], Fig. 2).
As per Claim 8, Blumenberg as modified by Xie  teaches the limitation of Claim 7. However, Blumenberg   in view of Xie teaches,  a wireless communication channel configured to communicatively couple to the vehicle, wherein the indication of the selected route is sent via the wireless communication channel. (Obata: , Figs. 1-2, Abstract, [0006], [0015], [0031-0036]).  
Claim 10  is being rejected using the same rationale as claim 2.
Claim 11 is being rejected using the same rationale as claim 3.
Claim 12 is being rejected using the same rationale as claim 4.
Claim 13 is being rejected using the same rationale as claim 5.
Claim 14 is being rejected using the same rationale as claim 6.
Claim 15 is being rejected using the same rationale as claim 7.
Claim 16 is being rejected using the same rationale as claim 2.
Claim 17 is being rejected using the same rationale as claim 3.
Claim 18 is being rejected using the same rationale as claim 4.
Claim 19 is being rejected using the same rationale as claim 5.
Claim 20 is being rejected using the same rationale as claim 6.
Claim 21 is being rejected using the same rationale as claim 7.

5.	Claim 9 is  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Obata (USP 2005/0216190) in view of Blumenberg et al. (USP 2013/0325326) in view of  Xie et al. (USP 2013/0024107) and  in view of Huang et al. ( USP 2011/0313662).
As per Claim 9, Blumenberg as modified by Xie  teaches the limitation of Claim 7. However, Blumenberg  in view of Xie does not explicitly teach, a wired communication channel configured to communicatively couple to the vehicle, wherein the indication of the selected route is sent via a guided medium coupled to the wired communication channel.  
 In a related field of art, Huang et al. ( Huang) teaches, navigation apparatus and system ,wherein,  a “navigation system Si comprises a navigation apparatus 2, a waypoint server 3, and a map data server 4 interconnected through wired/wireless 
It would have been obvious to one of ordinary skill in the art, having the teachings of Obata , Blumenberg, Xie  and Huang  before him at the time the invention was made, to modify the systems of Obata to include the navigation teachings (wires network connection)  of  Huang and configure with the system of Obata  in order  obtain wired network connection with the server.  Motivation to combine the two teachings is, to obtain faster communication/transmission  speed  between server and the navigation/mobile device (i.e., not being  weighed down due to unexpected or unnecessary traffic).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663